DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive. In response to applicant's argument that Watanabe, Naka, and Habasaki are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Watanabe, Naka, and Habasaki are analogous art familiar to one of ordinary skill in the same field of endeavor of working with optical glass preforms, such as preform manufacturing, drawing, or preparation (tipping). See MPEP 2141.01(a) for more details.
Applicant’s argument is that none of the references teach “tipping” the preform and therefore cannot be combined to teach the claimed invention. One of ordinary skill in the art of working with glass preforms would understand that “tipping” refers to reducing the diameter of a preform and subsequent cutting to produce a controlled tip shape for the purpose of decreasing the amount of downtime on a preform drawing apparatus as taught by Craft. Therefor the argument is unpersuasive because Watanabe teaches of prior art that is a base and/or comparable glass preform collapsing device (as described in Claim 2) that heats and adjusts the diameter of the preform [0019], and Habasaki teaches of reducing the diameter relative to length and sequential cutting to create a tip [0017 and 0035].. Watanabe, Naka, and Habasaki are all configured to hold, heat, pull, and cut glass preforms. Additionally, all three references refer to adjusting diameters of the preform. Naka and Habasaki teach .

Claim Interpretation
Examiner interprets tipping to reducing diameter and the tipping process to be reducing diameter in a controlled way.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 Line 2, “a load cell” should be “the load cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1, 4-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP-2002053333-A, English translation from Espacenet) in view of Naka et al (US-20030024272-A1), Habasaki et al (JP2005119933A, English translation from Espacenet), Kanamori et al (JPH0656453A, English translation provided by Espacenet), and Craft (US-6679363-B1).
Regarding Claim 1, Watanabe teaches of a glass preform drawing process by collapsing in an apparatus (Fig. 1, [0007]) comprising
Creating a glass preform (core rod 3having a heat zone (space enclosed by furnace 5), a top collar to hold one end of the preform (dummy tube 9, upper chuck 8), and a gripper system adapted to hold the opposite end of the preform (dummy tube 6, lower chuck 7 [0013])
Heating an area of the glass preform in the heating zone, thereby initially softening the preform in that area [0016]
Moving at least the gripper system away from the heating zone ([0020] “dummy tube is lowered at speed of 60mm/min then lowered at 25 mm/min”) along a predetermined non-linear velocity profile
Watanabe teaches of an apparatus and method that elongates a glass preform done by collapsing core rods [002]. Watanabe cites, but is not limited to, an example of a predetermined two-step velocity profile [0020]. In related glass preform drawing art, Naka teaches of a predetermined non-linear velocity profile ([0072], Fig. 3) based on target acceleration to a line speed and adjusting feed speed based feedback control of the detected acceleration deviation. Naka states that the diameter of the optical fiber is dependent on line speed and temperature effects such as heating and flow rate of 
Watanabe teaches of an automated collapse operation and cutting the preform to reduce consumption and reuse preforms [0025] and adjust diameter for the compatible collapsing [0019]. In related glass preform manufacturing art, Habasaki teaches of stretching the preform to a predetermined diameter with a subsequent cutting device to form a tip [0035, 0039]. Habasaki further teaches to increase the stretching speed before cutting the thinned glass [0040]. It would be obvious to one of ordinary skill in the art at the time of invention to cut the stretched preform at increased stretching speeds to form a thinned preform tips to improve productivity.
Watanabe uses sensors to program the operation of their lifting devices [0012]; Watanabe is silent on the sensor specifically being a load cell. In related glass preform drawing art, Kanamori teaches of pulling on a glass preform with detected tension using load cells [0011]. It would be obvious to one of ordinary skill in the art that the gripper system include a sensor such as a load cell as an operating parameter for production.
Watanabe and Habasaki cut the drawn fiber from a thinned glass strand but are silent on the preform ends resulting tip. In the same field of endeavor, Craft teaches of using an optical fiber drawing apparatus to optimize the shape of the preform (abstract). It would be obvious to one of ordinary skill to use modified Watanabe to create a pre-optimized tip for more time and energy efficient forthcoming preform drawings.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding Claim 4 and 5, modified Watanabe discloses the method of according to claim 1, Watanabe teaches of positioning the preform relative to a lower temperature region (not center) [0015] or at the heat center (center) [0020] of the electric furnace.

Regarding Claim 7 and 8, according to modified Watanabe of Claim 1, Kanamori teaches of operating the gripper system according to tension detected by load cells [0011]. Kanamori teaches of adjusting heating and drawing operations such that a constant tension detected by the load cell [0014]. It would be obvious to one of ordinary skill at the time of invention to modify Watanabe so that the heating and drawing operations operate at a zero load or substantially zero slope for reproducible results.

Regarding Claim 9, modified Watanabe discloses the method of according to claim 1, Naka teaches of the velocity profile of the first half of the plot in Fig. 3 to be approximately an exponential curve, reading on non-linear.

Regarding Claim 11, modified Watanabe discloses the method of according to claim 1, Watanabe moves their top collar and upper gripper system away from the heating zone ([0020] Fig. 4, 5). Habasaki lowers the gripper system that stretches in the direction away from their heater 23 and top collar/stretching chuck 28 (Fig. 1, [0035]).

Regarding Claim 12, modified Watanabe discloses the method of according to claim 11, Watanabe teaches of turning off their electric furnace [0023] analogous to heating zone. Habasaki teaches of reversing movement of the top collar (28) to return toward heating zone in Fig. 5f and gripper system (27) moves in the same direction Fig. 5g. Habasaki is silent on the velocity of this movement but teaches this step is done with tension maintained by gripper system [0037]. It would be obvious to one of 

Regarding Claim 13, modified Watanabe discloses the method of according to claim 1, Watanabe teaches of turning off their electric furnace [0023] analogous to reducing the temperature and turning the heating zone off. Modified Watanabe includes teachings from Habasaki [0036] in Fig. 5f that gripper system descends as well as teachings from Naka [0072] of a pregiven target line acceleration.

Regarding Claim 14, modified Watanabe discloses the method of according to claim 1, Watanabe [0025] teaches the manufacturing method operations performed by automatic control using a control device reading on Applicant’s controller that manage the process steps.

Regarding Claim 15, modified Watanabe discloses the method of according to claim 1, Watanabe and Habasaki cut the drawn fiber from a thinned glass strand but are silent on the details of the preform end yielding a tip. Craft teaches of manufacturing a glass preform with a pre-optimized tip that is sharp tip (Fig. 2, Col. 4 Line 1-7).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2002053333A) in view of Naka et al (US-20030024272-A1), Habasaki et al (JP2005119933A), Kanamori et al (JPH0656453A), and Craft (US-6679363-B1) as applied to claim 1 above, and further in view of Hiroshi (EP-0501429-A1).
Regarding Claim 2, modified Watanabe discloses the method of according to claim 1, Watanabe [0025] teaches of a glass core collapse process; Watanabe is silent on an upward collapse process. In analogous .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2002053333A) in view of Naka et al (US-20030024272-A1), Habasaki et al (JP2005119933A), Kanamori et al (JPH0656453A), and Craft (US-6679363-B1) as applied to claim 1 above, and further in view of Ma (US20170320768A1).
Regarding Claim 6, modified Watanabe discloses the method of according to claim 1, Watanabe positions their preform at predetermined positions [0017 and 0028] but does not specify that these positions are optimized using FEM. In elongated glass preform art, Ma teaches using FEM to determine the best location to position the preform inside the furnace [0035]. It would have been obvious to one of ordinary skill in the art at the time of invention to use FEM as taught by Ma to decide the predetermined positions of modified Watanabe for best distance relative to the furnace for desired tip geometry.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP2002053333A) in view of Naka et al (US-20030024272-A1), Habasaki et al (JP2005119933A), Kanamori et al (JPH0656453A), and Craft (US-6679363-B1) as applied to claim 1 above, and further in view of Yamamura et al (JP2006193397A, English translation from Espacenet) and Liu (”Process Model and Control System for the Glass Fiber Drawing Process”, 2010).
Regarding Claim 10, according to modified Watanabe of claim 1, Naka [0074] teaches of the speed or velocity to be controlled by feedback from the detected line speed versus pregiven target speed, analogous to predetermined velocity. This is commonly done by PID controls in which a measurement is set and a control system can adjust different operating parameters to achieve the set measurement as taught by Yamamura [0013], in glass preform stretching art, disclosing PID control adjusting material pulling and preform pulling speed, regarding a velocity profile. Yamamura [0016] explains that the PID controls are based on calculation from the deviation of set and measured value based on a rudimentary model based on velocity and diameter [0023]. 
In glass fiber drawing modeling art, Liu refines a process model/simulation, inputting various operating parameters and independent variables explained in 3.1.2 Simulation Model and Parametric Analysis, analogous to modeling efforts such as FEM simulation. Liu models the nozzle relative to distance (p.49, z distance) and winder speed (p. 80 LQR controller), analogous to tipping position to gripper system velocity, as variables in his model. Liu shows multiple plots similar to Naka that have a beginning, approximately exponential curve for speed vs time (Fig. 3.29, 3.30, 3.31). It would be obvious to one of ordinary skill in the art at the time of invention to define a non-linear velocity profile taught by Liu’s model and set the profile in PID controls as taught by Yamamura to modify the method and system of Watanabe to increase efficiency of the method.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645.  The examiner can normally be reached on 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741